Exhibit 99.9 Execution Copy GSAA HOME EQUITY TRUST 2007-8 ASSET-BACKED CERTIFICATES SERIES 2007-8 ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT among GOLDMAN SACHS MORTGAGE COMPANY, as Assignor GS MORTGAGE SECURITIES CORP., as Assignee and NATIONAL CITY MORTGAGE CO. as Servicer Dated as of July 30, 2007 ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT (this “Assignment Agreement”) made this 30th day of July, 2007, among National City Mortgage Co., (“NatCity” or the “Servicer”), GS Mortgage Securities Corp., as assignee (the “Assignee”) and Goldman Sachs Mortgage Company, as assignor (the “Assignor”). WHEREAS, the Assignor and the Servicer have entered into the Second Amended and Restated Flow Seller’s Warranties and Servicing Agreement, dated as of January 1, 2006 (as amended, the “Servicing Agreement”) pursuant to which the Servicer sold certain mortgage loans listed on the mortgage loan schedule attached as an exhibit to the Servicing Agreement; WHEREAS, the Assignee has agreed on certain terms and conditions to purchase from the Assignor certain of the mortgage loans (the “Mortgage Loans”), which are subject to the provisions of the Servicing Agreement and are listed on the mortgage loan schedule attached as Exhibit 1 hereto (the “Mortgage Loan Schedule”); and WHEREAS, pursuant to a Master Servicing and Trust Agreement, dated as of July 1, 2007 (the “Trust Agreement”), among GS Mortgage Securities Corp., as depositor, Citibank, N.A., as trustee (in such capacity, the “Trustee”), U.S. Bank National Association, as a custodian, The Bank of New York Trust Company, National Association, as a custodian, Deutsche Bank National Trust Company, as a custodian and Wells Fargo Bank, National Association, as master servicer (in such capacity, the “Master Servicer”), securities administrator and as a custodian, the Assignee will transfer the Mortgage Loans to the Trustee, together with the Assignee’s rights under the Servicing Agreement, to the extent relating to the Mortgage Loans (other than the rights of the Assignor (and if applicable its affiliates, officers, directors and agents) to indemnification thereunder). NOW THEREFORE, in consideration of the mutual promises contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1.Assignment and Assumption.(a) The Assignor hereby assigns to the Assignee all of its right, title and interest in and to the Mortgage Loans and the Servicing Agreement, to the extent relating to the Mortgage Loans (other than the rights of the Assignor (and if applicable its affiliates, officers, directors and agents) to indemnification thereunder) from and after the date hereof, and the Assignee hereby assumes all of the Assignor’s obligations under the Servicing Agreement, to the extent relating to the Mortgage Loans, from and after the date hereof.The Servicer hereby acknowledges such assignment and assumption and hereby agrees to the release of the Assignor from any obligations under the Servicing Agreement from and after the date hereof, to the extent relating to the Mortgage Loans. (b)The Assignor represents and warrants to the Assignee that the Assignor has not taken any action which would serve to impair or encumber the Assignor’s ownership interest in the Mortgage Loans since the date of the Servicing Agreement. 2 (c)The Servicer and the Assignor shall have the right to amend, modify or terminate the Servicing Agreement without the joinder of the Assignee with respect to mortgage loans not conveyed to the Assignee hereunder; provided, however, that such amendment, modification or termination shall not affect or be binding on the Assignee. 2.Modification of the Servicing Agreement.Only in so far as it relates to the Mortgage Loans, the Servicer and the Assignor hereby amend the Servicing Agreement as follows: (a)a new definition of “Privacy Laws” will be added in the appropriate alphabetical order which shall read as follows: “Privacy Laws: Title V of the Gramm-Leach-Bliley Act of 1999, as amended, and all applicable regulations promulgated thereunder.” (b)Section 4.17, paragraph three, shall be amended by deleting “.” at the end of such paragraph 3, and replacing it with the following language: “, and providedfurther, that if the Company is unable to sell such REO Property within three years of acquisition, the Company shall obtain an extension from the Internal Revenue Service.” (c)Section 4.21 shall be deleted and replaced as follows: “The Company, in its capacity as servicer for each Mortgage Loan, agrees to fully furnish, in accordance with the Fair Credit Reporting Act and its implementing regulations, accurate and complete information (e.g., favorable and unfavorable) on its borrower credit files to Equifax, Experian and Trans Union Credit Information Company (three of the credit repositories), on a monthly basis. The Company will transmit full-file credit reporting data for each Mortgage Loan pursuant to Fannie Mae Guide Announcement 95-19 and for each Mortgage Loan, Company agrees it shallreport one of the following statuses each month as follows: new origination, current, delinquent (30-, 60-, 90-days, etc.), foreclosed, or charged-off.” (d)a new section, Section 4.22, will be added immediately following Section 4.21 which shall read as follows: “Section 4.22.Privacy Laws.The Servicer shall comply with all provisions of the Privacy Laws relating to the Mortgage Loans, the related borrowers and any “nonpublic personal information” (as defined in the Privacy Laws) received by the Servicer incidental to the performance of its obligations under this Agreement, including, maintaining adequate information security procedures to protect such nonpublic personal information and providing all privacy notices required by the Privacy Laws.” (e)a new section, Section 4.23, will be added immediately following Section 4.22 which shall read as follows: “Section 4.23.Prepayment Premiums.With respect to any Group III Mortgage Loan that contains a provision permitting imposition of a Prepayment Premium prior to maturity, the Servicer shall waive such Prepayment Premium if such Mortgage Loan is accelerated or paid-off in connection with the workout of a delinquent Mortgage Loan or due to the related Mortgagor’s default, notwithstanding that the terms of such Mortgage Loan or federal or state law might permit the imposition of such Prepayment Premium.” 3 (f)The second sentence in the second paragraph of Section 5.1 shall be deleted it its entirety and be replaced with the following: “Such interest shall be deposited in the Custodial Account by the Company on the date such late payment is made and shall cover the period commencing with the day on which such payment was due and ending on the Business Day on which such payment is made, both inclusive. (g)Section 6.4 shall be deleted in its entirety. (h)Section 6.5 shall be deleted in its entirety. (i)Section 8.1 shall be deleted in its entirety and be replaced with the following: “The Company shall indemnify the Purchaser and the applicable master servicer and hold it harmless against any and all claims, losses, damages, penalties, fines, forfeitures, reasonable and necessary legal fees and related costs, judgments, and any other costs, fees and expenses that the Purchaser or master servicer may sustain in any way related to the failure of the Company to perform its duties and service the Mortgage Loans in strict compliance with the terms of this Agreement.The Company immediately shall notify the Purchaser or master servicer, as applicable, if a claim is made by a third party with respect to this Agreement or the Mortgage Loans, assume (with the prior written consent of the Purchaser or master servicer as applicable) the defense of any such claim and pay all expenses in connection therewith, including counsel fees, and promptly pay, discharge and satisfy any judgment or decree which may be entered against it or the Purchaser or master servicer, as applicable,in respect of such claim.The Company shall follow any written instructions received from the Purchaser or master servicer, as applicable, in connection with such claim.The Purchaser or master servicer, as applicable, promptly shall reimburse the Company for all costs, fees or expenses advanced by it pursuant to this paragraph except when the claim in any way results from, relates to or arises out of any liability, obligation, act or omission of the Company, including without limitation, the Company’s indemnification obligation under Section 3.3 and this Section 8.1, any repurchase obligation of the Company hereunder including Sections 2.3, 3.3 and 6.2, or the failure of the Company to service and administer the Mortgage Loans and otherwise perform its obligations hereunder in strict compliance with the terms of this Agreement.” (j)Section 9.1(c) shall be amended by adding the following: “which shall include, for so long as the Mortgage Loans are being master serviced by a master servicer in a securitization transaction, by March 15th of each year (or if March 15th is not a Business Day, the immediately preceding Business Day), or at any other time upon thirty (30) days written request, an officer of the Servicer shall execute and deliver an Officer’s Certificate to the master servicer, the trustee and the depositor for the benefit of such party, and such party’s officers, directors and affiliates, substantially in the form attached hereto as Exhibit K;” 4 (k)Section 10.1 shall be amended in the following manner: (1)The word “or” in Section 10.1(i) shall be deleted; (2)The word “or” shall be added to the end of Section 10.1(ii); and (3)A Section 10.1(iii) shall be added after Section 10.1(ii) which shall read as follows: “any failure by the Company to duly perform in any material respect any of the requirements of the Company as set forth in Section 13.4 and 13.5 hereto upon the date on which written notice of such failure, requiring the same to be remedied, shall have been given the Company.” (l)Section 11.3 shall be amended by deleting the words “upon ten (10) Business Days’ prior” from the first sentence of the first paragraph of such Section. (m)The third paragraph of Section 12.1 shall be deleted in its entirety and replaced with the following: “The Company shall deliver to the successor servicer the funds in the Custodial Account and Escrow Account and shall account for all funds and shall execute and deliver such instruments and do such other things as may reasonably be required to more fully and definitively vest in the successor all such rights, powers, duties, responsibilities, obligations and liabilities of the Company with respect to such accounts within two Business Days after receiving notice of the appointment of such successor servicer. The Company shall deliver promptly to the successor servicer all Mortgage Files and related documents and statements held by it hereunder and shall execute and deliver such instruments and do such other things as may reasonably be required to more fully and definitively vest in the successor all such rights, powers, duties, responsibilities, obligations and liabilities of the Company within thirty calendar days after receiving notice of the appointment of such successor servicer.” (n)a new section, Section 12.12, will be added immediately following Section 12.11 which shall read as follows: “Section 12.12Third Party Beneficiary. Wells Fargo Bank, National Association, as master servicer, securities administrator and as a custodian under the Master Servicing and Trust Agreement, dated as of July 1, 2007, among GS Mortgage Securities Corp., Deutsche Bank National Trust Company, U.S. Bank National Association, The Bank of New York Trust Company, National Association and Wells Fargo Bank, National Association, shall be considered a third party beneficiary to this Agreement entitled to all of the rights and benefits accruing to it as if it were a direct party to this Agreement.” 5 (g)Exhibit K shall be deleted in its entirety and be replaced with a new “Exhibit K” which shall be as set forth in Exhibit 3 attached to this Assignment Agreement. (h)The first paragraph of Section 4.4 shall be deleted in its entirety and replaced with the following: “The Company shall segregate and hold all funds collected and received pursuant to a Mortgage Loan separate and apart from any of its own funds and general assets and shall establish and maintain one or more Custodial Accounts, in the form of time deposit or demand accounts, titled “National City Mortgage Co., for the benefit of the Purchaser of Residential Mortgage Loans serviced under a Flow Seller’s Warranties and Servicing Agreement, dated as of May 1, 2003”, or as otherwise directed in writing by the Purchaser or its assigns after the Closing Date in connection with any Whole Loan Transfer or Securitization Transaction.The Custodial Account shall be established with a Qualified Depository.Upon request of the Purchaser and within ten (10) days thereof, the Company shall provide the Purchaser with written confirmation of the existence of such Custodial Account.Any funds deposited in the Custodial Account shall at all times be insured to the fullest extent allowed by Applicable Law.Funds deposited in the Custodial Account may be drawn on by the Company in accordance with Section 4.5.If the depository in which the Custodial Account is held ceases to be a Qualified Depository, the Company shall transfer the Custodial Account within thirty (30) days to a substitute Qualified Depository. With respect to each Securitization Transaction, the Servicer shall establish a separate Custodial Account for the related securitization and deposit all amounts that have been or are subsequently received with respect to the Mortgage Loans included in such Securitization Transaction into the Custodial Account created for the securitization on the date of the Securitization Transfer, or as soon as possible thereafter (but not to exceed 48 hours after such date).All funds held in such separate Custodial Account shall be for the benefit of the trust created in connection with such Securitization Transaction.” (i)The definition of “Qualified Depository” set forth in Article I shall be deleted in its entirety and replaced with the following: “Qualified Depository: A depository the accounts of which are insured by the FDIC and is otherwise acceptable to the Rating Agencies.For the avoidance of doubt, a depository will be acceptable to Standard & Poor’s if its short-term unsecured debt obligations are rated “A-2” or above or, if such depository’s short-term unsecured debt obligations are not rated, its long-term unsecured debt obligations are rated “BBB+” or above by Standard &
